MEMORANDUM DECISION
                                                                      FILED
Pursuant to Ind. Appellate Rule 65(D),                           Nov 30 2016, 8:14 am
this Memorandum Decision shall not be                                 CLERK
regarded as precedent or cited before any                         Indiana Supreme Court
                                                                     Court of Appeals
court except for the purpose of establishing                           and Tax Court


the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
Kenneth Slate                                           Brian J. Paul
Indianapolis, Indiana                                   Daniel E. Pulliam
                                                        Faegre Baker Daniels LLP
                                                        Indianapolis, Indiana

                                                        Amy B. Jones
                                                        Silvia B. Miller
                                                        Health and Hospital Corporation
                                                        of Marion County
                                                        Public Health Division
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Kenneth Slate,                                          November 30, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1603-OV-681
        v.                                              Appeal from the Marion Superior
                                                        Court
The Health and Hospital                                 The Honorable Cynthia J. Ayers,
Corporation of Marion County,                           Judge
Indiana, Public Health Division,                        Trial Court Cause No.
Appellee-Plaintiff.                                     49D04-1411-OV-66215




Najam, Judge.
Court of Appeals of Indiana | Memorandum Decision 49A02-1603-OV-681| November 30, 2016    Page 1 of 10
                                         Statement of the Case
[1]   Kenneth Slate appeals the trial court’s denial of his Trial Rule 60(B) motion to

      set aside the court’s judgment against Litton Mortgage Servicing Center

      (“Litton”). Slate presents six issues on appeal, but, we address the following

      two dispositive issues:

               1.       Whether the trial court had personal jurisdiction over
                        Slate.

               2.       Whether the trial court violated Slate’s right to due
                        process.


      We affirm.1


                                   Facts and Procedural History
[2]   In a citation dated July 16, 2013, The Health and Hospital Corporation of

      Marion County, Indiana, Public Health Division (“HHC”) alleged that Litton

      had violated the Code of the Health and Hospital Corporation of Marion

      County (“the Code”) by failing to keep the exterior of its residence at 4352

      North Kitley Avenue in Marion County (“the residence”) clear of “scattered

      rubbish,” “large rubbish and junk,” and a “refrigerator with doors.”

      Appellant’s App. at 17. Because Litton had still not remedied the violations, on




      1
        We have consolidated four of the issues raised in Slate’s brief on appeal into the two stated issues. Slate
      also raises a substantive challenge to the judgment underlying his Trial Rule 60(B) motion. Because we hold
      that the trial court did not err when it denied that motion, we do not reach the merits of the underlying
      judgment. Slate also argues that his Trial Rule 60(B) motion should have been granted under subsection (1).
      But, as we note below, his motion under Trial Rule 60(B)(1) was not timely.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-OV-681| November 30, 2016           Page 2 of 10
November 12, 2014, HHC filed a complaint against Litton alleging that Litton

had not complied with the terms of the citation and had not paid a $100 fine

and seeking a permanent injunction enjoining Litton “from allowing the

property . . . to be in violation of Chapter 10 of The Code. . . .” Id. at 10. HHC

served Litton by service on its registered agent, Slate, who resided at the

residence. During a hearing on the complaint on December 23, 2014, Slate

appeared, pro se, and he attempted to explain his involvement in the

proceedings as follows:


        Court:           Okay. And are you here representing Litton
                         Mortgage Service Center?

        Slate:           No.

                                               ***

        Slate:           They—I don’t even think they exist.

        HHC:             Judge, he’s listed as the own—

        Court:           —bring me up to speed?

        HHC:             —as the registered agent for this entity who’s listed
                         as the owner of record.

        Court:           Okay.

        Slate:           My brother paid it all, and then I don’t know what
                         happened there—is why there’s still on there [sic].

        Court:           Alright. . . . And this is in regards to property
                         [located at] 4352 North Kitley Avenue, correct?


Court of Appeals of Indiana | Memorandum Decision 49A02-1603-OV-681| November 30, 2016   Page 3 of 10
        HHC:             Yes, ma’am.

        Court:           Alright. What’s your relationship with that
                         property, Mr. Slate?

        Slate:           I’s [sic] live there.

        Court:           Okay. And who do you make your payments to?

                                               ***

        Slate:           My brother. He paid it off to them twenty years
                         ago, and he told me I could live there until I died.

                                               ***

        Court:           Apparently [Litton is] still the registered owner of
                         record . . . .

                                               ***

        Court:           . . . and you are listed as the registered agent which
                         means you’re the person who gets any notices—

        Slate:           Right.

        Court:           —um, regarding the property. So that’s why you’re
                         here today.

        Slate:           Right. I agree with you.




Court of Appeals of Indiana | Memorandum Decision 49A02-1603-OV-681| November 30, 2016   Page 4 of 10
      Tr. at 4-6.2 At the hearing, HHC presented evidence that it had: inspected the

      residence on April 25, 2013, and issued a notice of violation; reinspected the

      residence on July 16, 2013, and issued a citation; reinspected the residence on

      December 22, 2014, and observed that “some violations [were] remedied, but

      many still remain[ed].” Appellant’s App. at 18. Slate testified that he had

      “removed 3 tons of material from the property” but could not afford to

      complete the clean-up. Id. At the conclusion of the hearing, the trial court

      entered judgment in favor of HHC on its complaint, ordered Slate to pay the

      $100 citation to HHC, issued a “clean & lien for [the] property,” and issued a

      permanent injunction “that [the defendant] shall not violate Chapter 10 of the

      Code.” Id.


[3]   On August 7, 2015, Slate filed an answer and asserted affirmative defenses.

      And on February 18, 2016, Slate filed a Trial Rule 60(B) motion to set aside the

      December 23, 2014, judgment against Litton. In that motion, Slate alleged,

      among other things, that the trial court’s judgment against him was void for




      2
        On appeal, HHC argues that we should dismiss this appeal because Slate was not a party below and is not
      a party on appeal. While it appears that Slate was not a named party below and did not move to intervene in
      this action, the transcript shows that both the trial court and HHC treated Slate as though he was at least one
      “responsible” party. Tr. at 21. Indeed, the trial court ordered Slate, not Litton, to pay the $100 fine to HHC
      and ordered Slate to clean up the property. Dismissing this appeal on the grounds propounded by HHC
      would elevate form over substance, which we will not do. See Estate of Helms v. Helms-Hawkins, 804 N.E.2d
      1260, 1266-67 (Ind. Ct. App. 2004), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-OV-681| November 30, 2016             Page 5 of 10
      lack of personal jurisdiction and for a violation of his right to due process.3 On

      March 9, the trial court denied Slate’s motion. This appeal ensued.


                                       Discussion and Decision
                                               Standard of Review

[4]   Indiana Trial Rule 60(B) provides in pertinent part: “On motion and upon such

      terms as are just the court may relieve a party or his legal representative from an

      entry of default, final order, or final judgment, including a judgment by default,

      for the following reasons: . . . (6) The judgment is void[.]” Normally, this court

      employs an abuse of discretion standard in reviewing a trial court’s ruling on a

      motion to set aside a judgment. D.L.D. v. L.D., 911 N.E.2d 675, 678 (Ind. Ct.

      App. 2009), trans. denied. However, when a motion for relief from judgment is

      made pursuant to Trial Rule 60(B)(6), alleging that the judgment is void, we

      review the trial court’s judgment de novo because either the judgment is void or

      it is valid. Id.




      3
        Slate also contends that the trial court should have set the judgment aside under Trial Rule 60(B)(1), which
      provides in relevant part that a trial court may set aside a judgment on the basis of “surprise.” But that
      subsection requires that a party’s motion to set aside be filed within one year of the judgment, and Slate did
      not timely file his motion under that subsection. T.R. 60(B). However, Slate’s motion under Trial Rule
      60(B)(6) was timely. See Stidham v. Whelchel, 698 N.E.2d 1152, 1156 (Ind. 1998) (holding “a judgment that is
      void for lack of personal jurisdiction may be collaterally attacked at any time and that the ‘reasonable time’
      limitation under Rule 60(B)(6) means no time limit).

      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-OV-681| November 30, 2016            Page 6 of 10
                                   Issue One: Personal Jurisdiction

[5]   Slate first contends that the trial court’s December 23, 2014, judgment is void

      for lack of personal jurisdiction. In particular, Slate maintains that


              [he] had no time to even talk to a lawyer before the hearing, let
              alone prepare [his] meritorious defense. [He] did not voluntarily
              go to court on December 23rd but went because the summons
              ordered [him] to go there or face bad consequences. [He] did not
              even have time to finish reading all the legal papers [he] had
              found behind [his] door and just barely found the Courthouse in
              time for the hearing. Without legal advice, [he] had to go to
              court having no idea what terms like due process, jurisdiction,
              service of process or appeal meant and what would happen at the
              hearing. [He] was physically at the hearing but not mentally
              legally there. [He] filed no Answer or Appearance Form or even
              knew what they were.


      Appellant’s Br. at 21 (citations omitted). HHC responds that the trial court

      obtained personal jurisdiction over Slate when he appeared for the December

      23, 2014, hearing, participated in that hearing, and did not assert lack of

      personal jurisdiction until more than one year after the court entered the

      judgment. We acknowledge Slate’s argument, but we must agree with HHC.


[6]   Personal jurisdiction is a question of law. LinkAmerica Corp. v. Cox, 857 N.E.2d

      961, 965 (Ind. 2006). Thus, we review a trial court’s determination regarding

      personal jurisdiction de novo. Thomison v. IK Indy, Inc., 858 N.E.2d 1052, 1055

      (Ind. Ct. App. 2006). A plaintiff is responsible for presenting evidence of a

      court’s personal jurisdiction over the defendant, but the defendant ultimately



      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-OV-681| November 30, 2016   Page 7 of 10
      bears the burden of proving the lack of personal jurisdiction by a preponderance

      of the evidence, unless that lack is apparent on the face of the complaint. Id.


[7]   A defendant can waive the lack of personal jurisdiction and submit himself to

      the jurisdiction of the court if he responds or appears and does not contest the

      lack of jurisdiction. Id. Here, Slate appeared at the December 23, 2014,

      hearing on HHC’s complaint and participated in the hearing. At no time did

      Slate challenge the trial court’s personal jurisdiction over him. It was not until

      more than one year later when, in his motion to set aside judgment, Slate

      alleged that the trial court lacked personal jurisdiction over him and the

      judgment was void under Trial Rule 60(B)(6).


[8]   We hold that, because Slate appeared at the December 23, 2014, hearing and

      did not contest the trial court’s jurisdiction over his person at that time, Slate

      waived his claim of lack of personal jurisdiction and submitted himself to the

      jurisdiction of the court. Accordingly, the trial court did not err when it denied

      Slate’s motion to set aside the judgment as void for lack of personal jurisdiction.


                                         Issue Two: Due Process

[9]   Slate also contends that, while a Sheriff’s deputy left a copy of the complaint

      and summons at his residence, Slate did not find those documents until the day

      before the December 23, 2014, hearing. Slate maintains that he was

      “prejudiced and harmed by not receiving the summons and complaint through

      the mail” and that the “lack of adequate notice time was [a] due process

      violation.” Appellant’s Br. at 18-19. And, citing World-Wide Volkswagon Corp.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-OV-681| November 30, 2016   Page 8 of 10
       v. Woodson, 444 U.S. 286, 291 (1980), Slate argues that “[a] judgment rendered

       in violation of the Due Process Clause of the Fourteenth Amendment to the

       U.S. Constitution is void.” Appellant’s Br. at 19.


[10]   As we stated in Munster v. Groce, 829 N.E.2d 52, 58 (Ind. Ct. App. 2005),


               [i]n the seminal case regarding due process and notice, the
               Supreme Court held that the Due Process Clause requires at a
               minimum “that deprivation of life, liberty or property by
               adjudication be preceded by notice and opportunity for hearing
               appropriate to the nature of the case.” Mullane v. Central Hanover
               Bank & Trust Co., 339 U.S. 306, 313 (1950). “This right to be
               heard has little reality or worth unless one is informed that the
               matter is pending and can choose for himself whether to appear
               or default, acquiesce or contest.” Id. at 314. “An elementary and
               fundamental requirement of due process in any proceeding which
               is to be accorded finality is notice reasonably calculated, under all
               the circumstances, to apprise interested parties of the pendency of
               the action and afford them an opportunity to present their
               objections.” Id. “[W]hen notice is a person’s due, process which
               is a mere gesture is not due process. The means employed must
               be such as one desirous of actually informing the absentee might
               reasonably adopt to accomplish it.” Id. at 315.


[11]   Here, Slate actually received notice and appeared at the December 23 hearing,

       and he did not move to continue the hearing. Slate has not shown that he was

       denied an opportunity to present any objections at that hearing. Id. Moreover,

       on appeal, Slate does not demonstrate that the outcome of the hearing would

       have been different if he had had adequate notice. For instance, Slate does not

       explain what he would have done differently had he had more notice of the



       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-OV-681| November 30, 2016   Page 9 of 10
       hearing. Slate cannot show that the trial court’s judgment against him is void

       because of a due process violation.


[12]   Affirmed.


       Bailey, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-OV-681| November 30, 2016   Page 10 of 10